Citation Nr: 1821238	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a right knee disorder

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for mono-neuropathy.  

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for obstructive sleep apnea.

11.  Entitlement to service connection for gastrointestinal esophageal disorder (GERD).  

12.  Entitlement to service connection for a lower gastrointestinal disorder as manifested by constipation.

13.  Entitlement to service connection for a psychiatric disorder other than panic disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

14.  Whether the reduction of anxiety disorder, now characterized as panic disorder from 50 to 30 percent disabling effective July 1, 2016 was proper.

15.  Entitlement to a rating in excess of 50 percent for panic disorder prior to July 1, 2016, in excess of 30 percent prior to August 25, 2016 and in excess of 70 percent thereafter.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 (mono-neuropathy) May 2014 (lumbar spine) May 2015 (cervical spine) June 2015 (right and left knees) and January 2016 (hypertension, sleep apnea, GERD, lower gastrointestinal condition, psychiatric disorder and panic disorder evaluation) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Of note, in October 2013, the Veteran requested a hearing before the Board at his RO regarding the issue of service connection for mono-neuropathy.  The Veteran was scheduled for a hearing and the Veteran testified before the Board in March 2015.  Regrettably, a transcript could not be made of that hearing due to technical issues.  In March 2015, the Veteran was informed of this and offered a new hearing.  He was informed that if he did not reply within 30 days, it would be assumed that he did not wish a new hearing.  Thereafter, the Veteran requested a videoconference hearing pursuant to his cervical spine claim in his June 2015 substantive appeal.  The records demonstrate that the Veteran was notified that a hearing was scheduled in September 2015, and that he failed to attend this hearing without providing good cause.  As he failed to appear for such hearing without good cause, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702 (d).  Thus the Board may proceed with adjudication of these claims.

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The issues of entitlement to service connection for lumbar spine, right knee, cervical spine, mono-neuropathy, hypertension, GERD, a lower gastrointestinal disorder, psychiatric disorder other than panic disorder, entitlement to increased ratings for panic disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2013 RO decision, service connection for degenerative disc disease of the lumbar spine was denied.  

2.  New evidence received since the March 2013 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disorder.

3.  In an unappealed March 2013 RO decision, service connection for a right knee disorder was denied.  

4.  New evidence received since the March 2013 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

5.  In an unappealed March 2013 RO decision, service connection for a left knee disorder was denied.  

6.  New evidence received since the March 2013 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

7.  The weight of the evidence is against finding a current left knee disorder.

8.  The weight of the evidence is against finding a current sleep apnea disorder.

9.  The evidence at the time of March 2016 reduction of anxiety disorder, now characterized as panic disorder, from 50 to 30 percent disabling effective July 1, 2016, did not demonstrate an improvement of anxiety symptoms.


CONCLUSIONS OF LAW

1.  The unappealed March 2013 rating decision which denied service connection for a lumbar spine disorder is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2.  Evidence received since the March 2013 RO decision that denied entitlement to service connection for a lumbar spine disorder is new and material; the claim is reopened.  38 U.S.C. 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3.  The unappealed March 2103 rating decision which denied service connection for a right knee disorder is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

4.  Evidence received since the March 2013 RO decision that denied entitlement to service connection for a right knee disorder is new and material; the claim is reopened.  38 U.S.C. 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

5.  The unappealed March 2103 rating decision which denied service connection for a left knee disorder is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

6.  Evidence received since the March 2013 RO decision that denied entitlement to service connection for a left knee disorder is new and material; the claim is reopened.  38 U.S.C. 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

7.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for a sleep apnea disorder have not been met. 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for restoration of a 50 percent disability evaluation for the Veteran's panic disorder, effective July 1, 2016, have been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA fulfilled its duty to notify by providing the Veteran with proper notice as pertaining to his knee, and sleep apnea claims in March 2013 and March 2015.  In a March 2015 response to receipt of the duty to assist letter, the Veteran stated that he had no additional evidence in support of his claim and asked that the RO proceed with adjudication.  The claims were readjudicated in September 2015 and March 2016 statements of the case and the sleep apnea claim was again adjudicated in a September 2016 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  Therefore, any earlier notice omission is harmless.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error)

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained, available pertinent post-service private medical records, Social Security Administration records, and VA medical center treatment records and no outstanding records were identified by the Veteran.  VA examinations were completed in February 2013 and October 2015.  The examiners provided thorough and informed opinions with consideration of the Veteran's contentions and following a review of the Veteran's medical records.  The Board therefore finds that no additional evidence which may aid the Veteran's claims being adjudicated herein which might be pertinent to the bases of the claim has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied. 

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for a lumbar spine disorder was first denied in an October 1993 rating decision.  The Veteran did not appeal the decision and it became final. 

Thereafter, the Veteran requested to reopen his claim and in a March 2013 rating decision, the RO found that new and material evidence had not been submitted.  The Veteran did not submit a timely appeal.  

In that same March 2013 rating decision, the RO denied the Veteran's claims for right and left knee disorders.  The Veteran did not file a timely appeal with that rating, and the decision became final.  Thereafter, in a May 2014 rating decision, the RO found that the Veteran's claim for a lumbar spine disorder remained denied because new and material had not been submitted.  In a June 2015 rating decision, following the Veteran's March 2015 request to reopen his claims, the RO again denied the Veteran's claims finding that new and material evidence had not been submitted.  The Veteran submitted timely notices of disagreement and in a September 2015 statement of the case; the RO reopened the Veteran's claims and denied them on the merits.  The Veteran appealed this decision to the Board.  




Evidence of record at time of last final denials

At the time of the March 2013 RO denial, the evidence of record consisted of the service treatment records, statements in support of the Veteran's claim, Social Security Administration records, VA medical center treatment records from February 1996 to September 2012 and VA examinations for the spine in September 1993 and the knee in February 2013

The RO denied the Veteran's claim for service connection for a spine disorder on the basis that the Veteran had not submitted new and material evidence to reopen his claim.  The RO found that the there was no nexus between a current disorder and the Veteran's military service regarding the right knee, and that a left knee condition was not shown in service.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, additional VA examination reports as well as additional lay statements attesting to the Veteran's symptoms.

More specifically, at a May 2015 VA examination, the examiner provided new medical opinions as to the etiology of the Veteran's claimed spine and knee disorders.

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a lumbar spine disorder and a right and left knee disorder.  In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Specifically, the May 2015 VA medical examinations were not within the claim file at the time of the last final decision.  The May 2015 examination reports included the Veteran's reports of in service injuries to his spine and back as well as an etiology opinion regarding the Veteran's claimed disorders.  Thus, the Board finds the May 2015 VA medical examinations to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection a lumbar spine, right and left knee disorders are reopened.

Service Connection

The Veteran contends that he has a left knee disorder and sleep apnea which is due to his active duty service or due to a service-connected disorder.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran asserts that he has a left knee disability which is related to his service or, alternatively, to a lumbar spine disorder.  Service treatment records note knee complaints in his April 1983 report of medical history; however no left knee injury is shown on the Veteran's April 1983 report of medical examination for separation.   

While the post-service treatment records note the Veteran's complaints of left knee pain, no diagnosis is provided.

Similarly, in his May 2015 VA examination, the Veteran was found to have right knee arthritis, the examiner, however, noted that there was insufficient clinical evidence to support a diagnosis associated with a left knee condition as he had an essentially normal examination and normal x-rays.  

The Veteran was afforded an examination in October 2015 for his sleep apnea.  At his examination, the Veteran reported that he had difficulty falling asleep because his mind was always racing.  His wife added that the Veteran snored loudly and would stop breathing during sleep.  The Veteran denied daytime sleepiness and stated that a sleep study revealed that the Veteran did not have sleep apnea.  The examiner determined that the Veteran did not have any findings, signs or symptoms attributable to sleep apnea.  The examiner stated that there was insufficient clinical evidence to support a diagnosis of obstructive sleep apnea.  The examiner stated that the Veteran had a sleep disorder in that he had difficulty falling asleep and staying asleep but that this condition was caused by anxiety with racing thoughts, anger and intrusive thoughts.  The examiner stated that the Veteran's condition was caused by his anxiety disorder.

At an October 2015 mental disorders VA examination, the examiner stated that the Veteran's report of poor sleep was likely due in large part to his anxiety and as such there was no separate diagnosis of sleep disorder as this would require using the same symptom to justify two different diagnoses and to do so would conflict with the guidelines of the DSM-V.  

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of a left knee disorder or sleep apnea is not shown.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, in and of itself, without actual clinical findings together with an appropriate diagnosis of the etiology of the pain, cannot be service-connected.  Therefore, as the evidence of record shows that the Veteran does not have current disability manifested by left knee pain.  Further, while the Veteran has trouble sleeping, this is associated with a psychiatric condition and a distinct sleep disorder is not shown.  Thus, the Board concludes that service connection for a left knee condition or a distinct sleep disorder is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a disability manifested by left knee pain or trouble sleeping falls outside the realm of common knowledge of a lay person. Consequently, his statements as to a current diagnosis of a disability manifested by left knee pain and trouble sleeping are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a disability manifested by left knee pain or trouble sleeping, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (2012).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105 (e). 

The procedural requirements for reduction have been satisfied in this case.  A January 2016 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The Veteran submitted additional evidence which was considered in a March 2016 rating decision.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In regard to the Veteran's evaluation for anxiety, VA provided examinations in October 2015, which the RO used as a basis in reducing the Veteran's rating.  

Specifically, in the March 2016 reduction, the RO found that the evidence demonstrated that the Veteran was diagnosed with a service-connected anxiety disorder and a non-service connected depressive disorder.  The RO stated that the Veteran's VA examiner was able to separate out the symptoms which were solely due to his anxiety disorder.  This was based on a January 2016 addendum opinion to a VA examination in which the VA examiner stated that major depressive disorder was related to anxiety disorder and an October 2015 VA examination in which the examiner found that "depression is likely responsible for 70% of the occupational/social impairment, while anxiety is responsible for the other 30%."

Of note, following the examination, the Veteran's wife submitted a statement noting that she had observed the Veteran's anxiety symptoms get worse and also noted the brevity of the October 2015 VA examination itself.  Further, in August 2016, a VA examiner found that the Veteran's anxiety disorder was better described as a panic disorder and that the Veteran's major depressive disorder and panic disorder symptoms were associated and combined to produce the Veteran's "severe malaise."

In order for a reduction to be proper, the RO must demonstrate a change in the service connected disability, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Here, the RO points to the October 2015 VA examiner's findings that some of the Veteran's symptoms may be attributable to a different disorder but not that the Veteran's anxiety has, in fact, improved.

Based on the above, the evidence at the time of March 2016 reduction did not demonstrate an improvement of anxiety symptoms.  As such, the Board finds that the reduction to be improper.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for sleep apnea is denied.

A 50 percent disability evaluation for the Veteran's panic disorder is restored, effective July 1, 2016, the date of the reduction.
REMAND

The Veteran was afforded a VA examination of the spine and knees in May 2015.  Following review of the claims file and examination of the Veteran, the examiner stated that the Veteran's spine disorder was less likely than not incurred in or caused by the Veteran's claimed in service injury.  It was noted that the Veteran complained of low back pain on his report of medical history at the time of separation from service.  The examiner stated "but no documentation is noted for follow-up of this condition since military service until he suffered a work related injury in 1991 and that it was at least as likely as not that the Veteran's spine condition was related to that injury.

Similarly, the examiner concluded that the Veteran's knee disabilities were not related to service as the Veteran was not seen for any knee condition until 2013, which did not show continuity of care and concern for the disorder.  

The Board finds that these examination are inadequate.  Initially, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the examiner erroneously assumed that a lack of treatment equated to a lack of symptoms.  Similarly in so doing the examiner failed to note the Veteran's own contentions of continued symptoms which must be considered.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board notes that the Veteran is shown to have bruised his back in service as demonstrated by a February 1983 service treatment record.  The Veteran additionally contends that he sustained additional back injuries during service but did not seek treatment at that time.  The record shows that, following service, the Veteran injured his back at work in August 1991 when he was moving a barrel and twisted his back.  The record includes varied reports of pain since that accident and since service from the Veteran.  In rendering a medical opinion, the examiner is asked to discuss the Veteran's in-service back injury, his post-service back injury and his reported back symptoms in detail.

Additionally, the Veteran has claimed service connection for a cervical spine disability, and mono-neuropathy as secondary to his lumbar spine disorder.  Further, the Veteran contends he has a gastrointestinal disorder related to medications taken for other disabilities.  As such, these claims are inextricably intertwined with the remanded lumbar spine and knee issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Turning to the Veteran's GERD, the Veteran contends that his symptoms are either related to his service or related to his service-connected disabilities or the medication he takes for those conditions.  At an October 2015 VA examination, a VA examiner concluded that the Veteran's acid reflux was less likely than not due to his anxiety disorder but that anxiety did at least as likely as not aggravate the Veteran's acid reflux.  Thereafter, in November 2015, a VA examiner found that the record did not support a true aggravation of GERD.  A new examination is necessary to reconcile these conflicting opinions.

Further, the Veteran contends that he has hypertension as a result of service or service-connected disorders.  In an October 2015 VA examination, the examiner provided a medical opinion as to whether hypertension was related to a service connected condition but not as to whether it was due to service.  As such, the examination is inadequate and new examinations are in order.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's mental disorder claims, the Veteran is presently service connected for panic disorder, previously diagnosed as anxiety disorder.  The Veteran asserts that his 50 percent rating prior to August 25, 2016 and 70 percent rating thereafter do not adequately reflect the severity of his symptoms.  During the course of the appeal, there has been some question as to whether symptoms of a non-service connected disability, major depressive disorder, were distinguishable from the Veteran's service-connected disorder.  Moreover, the Veteran contends that he has an additional psychiatric disorder which is either related to his service-connected disorders, the disorders he has claimed as entitled to service connection, or is due to his service.  

In August 2016, the Veteran was afforded a VA examination for clarification on the above issues.  It was noted that the Veteran had been variously diagnosed with major depression, unspecified anxiety disorder, and PTSD.  Following examination and review of the claims file, the examiner provided diagnoses of major depressive disorder which was moderate and recurrent, and panic disorder.  The examiner stated "I think a diagnosis of PTSD is debatable.  A case can be made either way depending upon how one evaluates his comments in relation to Criterion A.  Veteran said his parachute only partially opened on two different occasions and on one occasion he was dragged over rough terrain and through a creek by his chute on a windy day after he touched down.  His description of these events didn't make them seem particularly life-threatening nor did he claim any serious injury from them. He also talked about an incident involving being "shot in a tank" but he clarified it to say that he was standing between two tanks when a shell was fired from one of them.  He said the muzzle blast and the noise were very unsettling.  This event is not sufficient to satisfy Criterion A of PTSD."  The examiner additionally stated that the Veteran's depression was related to his severe body pain and the symptoms waxed and waned along with his pain.  The examiner stated "the symptoms of each diagnoses are associated and combined to produce the Veteran's severe malaise."  

Initially, regarding the issue of PTSD, while the Veteran was informed as to what evidence he might submit in support of his claim, additional notification and information is necessary and a new VCAA notice letter regarding claims for PTSD should be sent to the Veteran.  38 C.F.R. § 3.159.

Further, an additional VA examination is necessary clarify the Veteran's mental disorders, their effects, whether the Veteran has distinct mental disorders other than a panic disorder which can be attributed to service or service-connected disabilities, and/or whether, and when, the symptoms of those disorders may be distinguished from one another.  Once the above is determined the examiner is asked to determine the current severity of the Veteran's service-connected psychiatric disorder(s).

Additionally, as the above development may result in additional service-connected disabilities or higher ratings, the issue of entitlement to a TDIU is inextricably entwined with the above development and may not be adjudicated herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the AOJ should obtain any outstanding VA treatment records and request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein.  The AOJ should have the Veteran submit the necessary authorizations required to obtain any such records. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated VCAA notice, including the required notice specific to claims related to PTSD.

2.  Obtain and associate with the claims file any outstanding post-service VA treatment records.

3  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

4.  Thereafter, schedule the Veteran for the appropriate orthopedic VA examinations to determine:

a)  Whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has a lumbar spine disability related to active duty service.

The examiner is asked specifically to discuss the Veteran's lay statements as well as the Veteran's August 1991 work related injury in his findings.

b)  Whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has a right knee disability related to active duty service or is proximately due to or aggravated by a service-related lumbar spine disability.  

c)  Whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has a cervical spine disability related to active duty service or is proximately due to or aggravated by a service-related lumbar spine disability.  

d)  Whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has a neurological disorder related to active duty service or is proximately due to or aggravated by a service-related lumbar spine disability.  

5.  Schedule the Veteran for a VA examination to determine whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has hypertension related to active duty service or is proximately due to or aggravated by a service-connected disability or treatment for a service-connected disability.  

6.  Schedule the Veteran for the appropriate gastrointestinal VA examinations to determine:

a)  Whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran GERD related to active duty service or is proximately due to or aggravated by a service-connected disability, to include treatment for that disability.  

b)  Whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has a gastrointestinal disability manifested by constipation related to active duty service or is proximately due to or aggravated by a service-connected disability to include treatment for that disability.  

The examiner is asked to address the findings of the October 2015 and November 2015 VA examiners and, if possible, to reconcile those findings.  

All opinions and conclusions expressed must be supported by a complete rationale in the report.

If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7.  Schedule the Veteran for or an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric condition, to include major depressive disorder and PTSD:

a)  Upon review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability (i.e., at least as likely as not) that the Veteran has PTSD or major depressive disorder which related to active service, or is proximately due to or aggravated by his service connected disorders.  

b)  The examiner is asked to opine as to whether the Veteran's psychiatric symptoms can be distinguished as due to service-connected or non-service connected disorders of any time of the appeal period.  If such symptoms cannot be distinguished from each other the examiner must so state.

c)  The examiner is asked to determine the nature and severity of the Veteran's panic disorder, to include any symptoms unable to be separated from other non-service connected disorders.  

8.  Then, readjudicate the issues on appeal, to include the TDIU claim.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


